— Judgment, Supreme Court, New York County, entered on April 21, 1975, after trial before Massi, J., and a jury, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The jury was properly charged and its verdict is amply supported by the record. Plaintiff brought about "a transaction”, as envisioned by the agreement dated December 16, 1971, appearing on the letterhead of defendant-appellant. Concur — Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.